         Case 1:20-cv-01232-CL         Document 39       Filed 04/22/21     Page 1 of 12




JOHAN R. PIETILA, OSB #151373
pietiljr@jacksoncounty.org
JOEL C. BENTON, OSB #110727
bentonjc@jacksoncounty.org
Jackson County Counsel
10 S. Oakdale Avenue
Medford, OR 97501
Telephone: (541) 774-6160
Facsimile: (541) 774-6722
Attorneys for Defendants


                                   UNITED STATES DISTRICT

                                COURT DISTRICT OF OREGON

                                      MEDFORD DIVISION


 JUAN ANTHONY SANCHO, anindividual,
                                                              Case No: 1:20-cv-01232-CL
                Plaintiff,
                                                            COUNTY DEFENDANTS’
                                                            ANSWER TO FIRST
               vs.                                          AMENDED COMPLAINT
JACKSON COUNTY, OREGON, an Oregon
governmental entity; and in their individual and
official capacities as deputies employed by
Jackson County Oregon Sheriff's Department,
BRADY BJORKLUND, DAMIEN
BUCKMAN, JEFFREY CARPENTER,
STEPHEN DAFFRON, DAVID DALTON,
MELISSA DICOSTANZO, TROY
HAMILTON, MICHAEL HAMMOND,
CYNTHIA MALLARI, TAWNYA SELLERS,
DENNIS STEIGER, AND DANIELLE
THURNBAUER.

              Defendants.

       In response to the First Amended Complaint (“Complaint”), defendants Jackson County,

David Dalton, Brady Bjorklund, and Michael Hammond, (hereinafter “County Defendants”), by

and through their attorney of record, Johan R. Pietila, respectfully admit, deny, and allege as


Page | 1 – COUNTY DEFENDANTS’ ANSWER TO FIRST AMENEDED COMPLAINT
           Case 1:20-cv-01232-CL        Document 39       Filed 04/22/21      Page 2 of 12




follows:

                                                  1.

        With regard to Paragraph 1 of the Complaint, County Defendants admit that this Court

has jurisdiction over County Defendants to resolve the claims raised in Plaintiffs’ Complaint in

accordance with 42 U.S.C. §1983, 28 U.S.C. § 1331, 28 U.S.C. § 1343, 28 U.S.C. §1367, and 28

U.S.C. §1332.

        With regard to the remainder of Paragraph 1 of the Complaint, to the extent any other

legal conclusions or factual allegations are made in Paragraph 1, County Defendants deny the

same.

                                                  2.

        With regard to Paragraph 2 of the Complaint, County Defendants admit that venue is

appropriate in this Court as to County Defendants.

        With regard to the remainder of Paragraph 2 of the Complaint, to the extent any other

legal conclusions or factual allegations are made in Paragraph 2, County Defendants deny the

same.

                                                  3.

        With regard to Paragraph 3 of the Complaint, County Defendants are without knowledge

or information sufficient to form a belief as to the truth of the allegations. Therefore, to the

extent legal conclusions or factual allegations are made therein, County Defendants deny the

same.

                                                  4.

        With regard to Paragraph 4 of the Complaint:

        County Defendants admit that Jackson County is a county in Oregon.



Page | 2 – COUNTY DEFENDANTS’ ANSWER TO FIRST AMENEDED COMPLAINT
            Case 1:20-cv-01232-CL         Document 39        Filed 04/22/21     Page 3 of 12




           County Defendants admit that the Jackson County Sheriff’s Office is a component of

Jackson County and that the Jackson County Jail (hereafter “Jail”) is a component of the Jackson

County Sheriff’s Office.

           County Defendants admit that Brady Bjorklund, Damien Buckman, Jeffrey Carpenter,

Stephen Daffron, David Dalton, Melissa DiCostanzo, Troy Hamilton, Michael Hammond,

Cynthia Mallari, Tawnya Sellers, Dennis Steiger, and Danielle Thurnbauer are, or were,

employed by Jackson County in the sheriff’s department and were on duty on April 18, 2019.

           County Defendants admit that Defendant Carpenter was a sergeant in the Corrections

Division of the Jackson County Sheriff’s Office.

           County Defendants deny that Defendant DiCostanzo was a deputy sheriff in the

Corrections Division 1.

           County Defendants admit that each of the other individual defendants was a Jackson

County deputy sheriff in the Corrections Division.

           With regard to the remainder of Paragraph 4 of the Complaint, to the extent any other

legal conclusions or factual allegations are made therein, County Defendants deny the same.

                                                    5.

           With regard to Paragraphs 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17 of the

Complaint, County Defendants are without knowledge or information sufficient to respond.

Therefore, to the extent any factual allegations and legal conclusions are made therein, County

Defendants deny the same.

                                                    6.

           With regard to Paragraph 18 of the Complaint, County Defendants admit that the Jackson



1
    Melissa DiCostanzo is a Sergeant.

Page | 3 – COUNTY DEFENDANTS’ ANSWER TO FIRST AMENEDED COMPLAINT
         Case 1:20-cv-01232-CL         Document 39       Filed 04/22/21     Page 4 of 12




County Sheriff’s Office had Law Enforcement Policies in place when Plaintiff was lodged in

Jail.

        With regard to the remainder of Paragraph 18 of the Complaint, County Defendants are

without knowledge or information sufficient to respond. Therefore, to the extent legal

conclusions or factual allegations are made therein, County Defendants deny the same.

                                                 7.

        With regard to Paragraph 19 of the Complaint, County Defendants are without

knowledge or information sufficient to respond. Therefore, to the extent any factual allegations

and legal conclusions are made therein, County Defendants deny the same.

                                                 8.

        With regard to Paragraph 20 of the Complaint, County Defendants admit Plaintiff was

released from jail at approximately 1245 hours on April 18, 2019.

        With regard to the remainder of Paragraph 20 of the Complaint, County Defendants are

without knowledge or information sufficient to respond. Therefore, to the extent legal

conclusions or factual allegations are made therein, County Defendants deny the same.

                                                 9.

        With regard to Paragraphs 21, 22, and 23, County Defendants are without knowledge or

information sufficient to respond. Therefore, to the extent any factual allegations and legal

conclusions are made therein, County Defendants deny the same.

                                                10.

        With regard to Paragraph 24, County Defendants are without knowledge or information

sufficient to respond. Therefore, to the extent any factual allegations and legal conclusions are

made therein, County Defendants deny the same.



Page | 4 – COUNTY DEFENDANTS’ ANSWER TO FIRST AMENEDED COMPLAINT
         Case 1:20-cv-01232-CL        Document 39       Filed 04/22/21     Page 5 of 12




                                               11.

       With regard to Paragraph 25 of the Complaint, County Defendants incorporate by

reference their responses to Paragraphs 1 through 24 of the Complaint.

                                               12.

       With regard to Paragraphs 26, 27, 28, and 29 of the Complaint, County Defendants deny

the allegations.

                                               13.

       With regard to Paragraph 30 of the Complaint, County Defendants incorporate by

reference their responses to Paragraphs 1 through 24 of the Complaint.

                                               14.

       With regard to Paragraph 31 of the Complaint, County Defendants are without

knowledge or information sufficient to respond. Therefore, to the extent any factual allegations

and legal conclusions are made therein, County Defendants deny the same.

                                               15.

       With regard to Paragraph 32 of the Complaint, County Defendants admit Plaintiff

provided Jackson County with notice as required by ORS 30.275.

       With regard to the remainder of Paragraph 32 of the Complaint, County Defendants are

without knowledge or information sufficient to respond. Therefore, to the extent any factual

allegations and legal conclusions are made therein, County Defendants deny the same.

                                               16.

       With regard to Paragraph 33, County Defendants deny the allegations.

                                               17.

       With regard to Paragraphs 34, 35, 36, and 37 of the Complaint, County Defendants are



Page | 5 – COUNTY DEFENDANTS’ ANSWER TO FIRST AMENEDED COMPLAINT
          Case 1:20-cv-01232-CL          Document 39     Filed 04/22/21    Page 6 of 12




without knowledge or information sufficient to respond. Therefore, to the extent any factual

allegations and legal conclusions are made therein, County Defendants deny the same.

                                                18.

         With regard to Paragraph 38 of the Complaint, County Defendants incorporate by

reference their responses to Paragraphs 1 through 24 and Paragraphs 33 through 36 of the

Complaint.

                                                19.

         With regard to Paragraph 39 of the Complaint, County Defendants are without

knowledge or information sufficient to respond. Therefore, to the extent any factual allegations

and legal conclusions are made therein, County Defendants deny the same.

                                                20.

         With regard to Paragraphs 40 and 41 of the Complaint, County Defendants deny the

allegations.

                                                21.

         With regard to Paragraph 42 and 43 of the Complaint, County Defendants deny the

allegations.

                                                22.

         With regard to Paragraph 44 of the Complaint, no allegation or legal conclusion is made,

and therefore no response is required.

                                                23.

                                  AFFIRMATIVE DEFENSES

         County Defendants incorporate herein the admissions, denials, and allegations set forth

above.



Page | 6 – COUNTY DEFENDANTS’ ANSWER TO FIRST AMENEDED COMPLAINT
         Case 1:20-cv-01232-CL         Document 39       Filed 04/22/21     Page 7 of 12




                                                   24.

                              FIRST AFFIRMATIVE DEFENSE

       For further answer and first affirmative defense, to the extent Plaintiffs asserted claims

against County Defendants under 42 U.S.C. § 1983, the rights of which Plaintiffs allege Juan

Anthony Sancho was deprived were not clearly established and/or violated in bad faith, and thus,

County Defendants have qualified immunity from damages arising from such claims and with

respect to any litigation involving such claims.

                                                   25.

                            SECOND AFFIRMATIVE DEFENSE

       For further answer and second affirmative defense, County Defendants are entitled to

statutory immunity pursuant to ORS 30.265(5) to the extent Plaintiffs asserted claims which arise

from an act or omission of an officer, employee or agent of Jackson County, when such officer,

employee or agent was immune from liability.

                                                   26.

                              THIRD AFFIRMATIVE DEFENSE

       For further answer and third affirmative defense, County Defendants are entitled to

statutory immunity pursuant to ORS 30.265(6) to the extent Plaintiffs asserted claims based upon

the performance of or the failure to exercise or perform a discretionary function or duty.

                                                   27.

                            FOURTH AFFIRMATIVE DEFENSE

       For further answer and fourth affirmative defense, County Defendants’ liability to

Plaintiffs is limited by ORS 30.260 to 30.300.

                                                   28.



Page | 7 – COUNTY DEFENDANTS’ ANSWER TO FIRST AMENEDED COMPLAINT
         Case 1:20-cv-01232-CL          Document 39       Filed 04/22/21      Page 8 of 12




                               FIFTH AFFIRMATIVE DEFENSE

       For further answer and fifth affirmative defense, County Defendants allege that Plaintiff’s

complaint fails to state sufficient facts upon which relief can be granted and fails to state

sufficient facts to constitute any claim against Jackson County, David Dalton, Brady Bjorklund,

Michael Hammond, and DOES 1 through 10.

                                                 29.

                              SIXTH AFFIRMATIVE DEFENSE

        For further answer and sixth affirmative defense, County Defendants allege that Deputy

Dalton’s, Deputy Bjorklund’s, Deputy Hammond’s, and Does 1 through 10’s use of force was

justified and reasonable under the circumstances.

                                                 30.

                            SEVENTH AFFIRMATIVE DEFENSE

       For further answer and seventh affirmative defense, County Defendants allege that

Deputy Dalton’s, Deputy Bjorklund’s, Deputy Hammond’s, and Does 1 through 10’s use of

force was reasonably believed to be necessary to defend the deputies, and/or a third person from

the use or imminent use of physical force, and/or damage to county property, and/or pursuant to

ORS 161.267 and/or ORS 161.205.

                                                 31.

                             EIGHTH AFFIRMATIVE DEFENSE

       For further answer and eighth affirmative defense, County Defendants reserve all

defenses arising from provisions of the Prison Litigation Reform Act (PLRA), including the

provision requiring exhaustion of administrative remedies to plaintiff’s claims. Upon completion

of discovery in this case, Defendants may yield on this affirmative defense if evidence



Page | 8 – COUNTY DEFENDANTS’ ANSWER TO FIRST AMENEDED COMPLAINT
        Case 1:20-cv-01232-CL          Document 39        Filed 04/22/21   Page 9 of 12




establishes that Plaintiff complied with the requirements of the PLRA.

                                                 32.

                              NINTH AFFIRMATIVE DEFENSE

       For further answer and ninth affirmative defense, to the extent Plaintiffs asserted claims

against County Defendants under a theory of negligence, Juan Anthony Sancho was

contributorily and comparatively negligent, Plaintiffs are not entitled to recovery from County

Defendants, and to the extent they are entitled to a recovery from County Defendants that

amount is subject to reduction. Any injury suffered by Juan Anthony Sancho and Plaintiffs was

caused by Juan Anthony Sancho’s own negligence in one or more of the following particulars:

       A.      In failing to follow the instructions of Ashland law enforcement officers;

       B.      In resisting arrest by Ashland law enforcement officers;

       C.      In failing to follow the instructions of jail deputies;

       D.      In slipping his handcuffs from back to front;

       E.      In striking jail property, including a window, with his handcuffs; and

       F.      In his degree of intoxication in public, refusal to comply with ORS 430.399, and

               disorderly conduct per ORS 166.025(1)(d)

                                                 33.

                              TENTH AFFIRMATIVE DEFENSE

       For further answer and tenth affirmative defense, Plaintiffs’ alleged damages, if any,

were caused in whole or in part by the acts and omissions of third parties over whom County

Defendants had no control.

                                                 34.

                           ELEVENTH AFFIRMATIVE DEFENSE



Page | 9 – COUNTY DEFENDANTS’ ANSWER TO FIRST AMENEDED COMPLAINT
        Case 1:20-cv-01232-CL          Document 39        Filed 04/22/21      Page 10 of 12




        For further answer and eleventh affirmative defense, any damages suffered by Plaintiffs

were not the direct and proximate result of County Defendants’ actions.

                                                 35.

                             TWELFTH AFFIRMATIVE DEFENSE

        For further answer and twelfth affirmative defense, County Defendants allege that any

recovery on the complaint is barred by the doctrine of unclean hands. This includes, but is not

limited to, interference with a peace officer, and/or disrupting order and discipline in a

correctional institution.

                                                 36.

                            THIRTEENTH AFFIRMATIVE DEFENSE

        For further answer and thirteenth affirmative defense, County Defendants allege that

under the Oregon Torts Claim Act there was justification, or privilege allowing, for any use of

force in all claims for assault, battery, intentional infliction of emotional distress, and negligence.

                                                 37.

                              FOURTEENTH AFFIRMATIVE DEFENSE

        For further answer and fourteenth affirmative defense, County Defendants allege that

Plaintiff’s damages, if any, were caused by and contributed to by his failure to mitigate those

damages.

                                                 38.

        County Defendants cannot fully anticipate all the affirmative defenses that may be

applicable to this action, and accordingly reserve the right to assert additional affirmative

defenses as the discovery and investigation proceeds.

                                                 39.



Page | 10 – COUNTY DEFENDANTS’ ANSWER TO FIRST AMENEDED COMPLAINT
        Case 1:20-cv-01232-CL         Document 39       Filed 04/22/21     Page 11 of 12




       To the extent that any allegations in Plaintiff’s Complaint are not addressed above, they

are denied.

                                                40.

       WHEREFORE, having fully answered Plaintiffs’ Complaint, County Defendants

respectfully pray that judgment be entered in their favor and that they receive an award of their

costs, disbursements, and attorney’s fees incurred herein.



DATED: April 22, 2021




                                                      / s / Johan Pietila
                                                      Johan Pietila, OSB #151373
                                                      Pietiljr@jacksoncounty.org
                                                      Attorney for County Defendants




Page | 11 – COUNTY DEFENDANTS’ ANSWER TO FIRST AMENEDED COMPLAINT
        Case 1:20-cv-01232-CL         Document 39       Filed 04/22/21     Page 12 of 12




                                 CERTIFICATE OF SERVICE


I hereby certify that on April 22, 2021, the foregoing COUNTY DEFENDANTS’ ANSWER TO

FIRST AMENDED COMPLAINT was served on all parties by electronic means through the

Court’s Electronic Case File system. Plaintiff’s Attorneys were also served by first class mail at

the following addresses:


Richard Thierolf
rthierolf@jtdlegal.com
2 North Oakdale Avenue
Medford, OR 97501

Matthew Rowan
mrowan@collinsrowan.com
219 S. Holly Street
Medford, OR 97501

Dated: April 22, 2021


                                                     / s / Johan Pietila
                                                     Johan Pietila, OSB #151373
                                                     Pietiljr@jacksoncounty.org
                                                     Attorney for County Defendants




Page 1 – CERTIFICATE OF SERVICE
